Plaintiff in error was convicted in the county court of Garfield county, on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and on May 6, 1911, adjudged to pay a fine of fifty dollars and serve thirty days in the county jail. The Attorney General has filed a motion to dismiss the appeal for the following reason:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Garfield county on the 6th day of May, 1911, and the petition in error and case-made were not filed in this court until the 5th day of September, 1911, more than 120 days after the rendition of such judgment."
There is no answer to the motion, and we take it as confessed. The motion is sustained, and the appeal accordingly dismissed.